 In the Matter of SHELL PETROLEUMCORPORATION (NOW SHELL OILCOMPANY, INCORPCRATED)andOIL WORKERS INTERNATIONAL UNION,LOCAL 367Case No.' R-606 (16-R-87)FOURTH SUPPLEMENTAL DECISION`ORDERANDTHIRD DIRECTION OF ELECTIONMay 5, 1944On November 12, 1938, the National Labor Relations Board issued--aDecision, Direction of Election and Certification of Representativesin the above-entitled proceeding.'On January 13, 1939, the Boardissued a Supplemental Decision and Second Direction of Election.2On February 21, 1939, the Board issued a Second Supplemental De-cision and Certification of Representatives,3 certifying OilWorkersInternational Union, Local No. 367, herein called the Oil Workers,as the exclusive representative for the purposes of collective bargainingof all hourly paid employees of Shell Petroleum Corporation (nowknown as Shell Oil Company, Incorporated and herein called the Com-pany) at its Deer Park Refinery, Houston, Texas, excluding brick-layers, clerical employees, general foremen, department heads and theirimmediate assistants, but including the machinists and the employeesin the boiler making and welding departments, andincluding alsoem-ployees in certain named job classifications which are hersometimescalled the "group in controversy.' 14Thereafter on August 28, 1943,pursuant to a motion for reconsideration and-amendment duly filed by19 N L R B. 831.210N L.RB. 1107.311 N L R B 572.4The job classifications included in the group in conti oversy and named in the certifica-tion were stilimen, ti eaters,dock shift foremen,boiler house shift foremen,iso-octane shiftforemen,stabilizer shift foremen,laboratory shift foremen,labor subforemen,the assistantinstrument foreman, the assistant electrical foreman, the carpentry foreman, the paintingforemen,the assistant pipe fitter foreman, the assistant clean-out foreman,the insulatorforeman, the assistant floor foreman,the 'assistant loading rack foreman,the head dis-patcher,the assistant bead dispatcher,themotor laboratory foreman, the garage nightforeman,the assistant machine foreman,the boilermaker foreman, and the welder foremen.56 N. L.R. B., No. 65.318 SHELL PETROLEUM CORPORATION319the Company,the Board issued a Third Supplemental Decision andAmendment to Certification5in which the Board amendednuns protunethe prior certification of February 21, 1939, by excluding fromthe certified unit the group in controversy upon the ground that theypossessed sufficient attributes of a supervisory character to be excludedfrom the appropriate unit.On November 22, 1943, the Oil Workers filed a motion with theBoard requesting the Board to reopen the record in this case,to granta further hearing, and after such further hearing,to set aside the ThirdSupplemental Decision and Amendment to Certification and restorethe original Certification.On November 29, 1943, the Board issued anorder reopening the record,remanding the proceeding to the RegionalDirector,authorizing the Regional Director to issue further notice ofhearing, and directing that at said further hearing,evidence be takenconcerning the functions and duties of employees in the group in con-,troversy 6 as well as employees in any similar' job classifications as tothe supervisory status of which there was any issue between the Com-pany and theOilWorkers,and concerning also the history or practiceof collective bargaining with the Company and in the industry gen-erally with respect to such employees.Pursuant to notice,30, 31, 1943, and January 3, 4, and 5, 1944,atHouston,Texas, beforeRobert F. Koretz, Trial Examiner.The Board,the Company,the OilWorkers, and Oil Workers International Union, herein called the In-ternational,,appeared,participated,and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues.The OilWorkers moved atthe openingof the hearingto have the description of the, certifiedunit clarified by changing the general definition of the unit from "allhourly paid employees..."to "all production and maintenance em-ployees exclusive of . . ."The Oil Workers further moved at theopening ofthe hearingto have added to the certified unit, in additionto the group in controversy,a number of admittedly non-supervisoryemployees.'The said motions are disposed of below.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand'are hereby affirmed..5 52 N LR B. 313.0 See footnote 4.vTheCompany objected to the introduction of evidence relatingto the saidmotion uponthe groundthat itwas beyond the scope of the reopenedhearing,and'stated that it wouldrequire at least 10 days preparationto meet theissues caused by this motion.The TrialExaminer directed the Oilworkers to defer its proof on thisissue until the close of itscase, and also stated that he would entertaina request by the Company fora reasonableadjournmentat theend of the Oil workers'caseThe Companymade no request for anadjournment,'stated thatit did not claim surprise as tothe evidenceadduced on this iss w,and introduced evidence'on the issueThe Company has at' no time claimed that it wasprejudiced.We find that the Company'was rifforded full opportunity to be heard on thisissue: 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn, March -21, 1944, oral argument was presented before the BoardatWashington, D. C., all of the parties being represented by counsel.All parties were afforded an opportunity to file briefs.Briefs filedby the Company and the Oil Workers have been considered by theBoard. ' 'Upon the entire record in the case, including the record previouslymade, the Board makes the following :i,FINDINGS OF FACTThe primary issue now before'us for determination concerns thepropriety of including in the plant-wide unit, for which the OilWorkers has been certified, certain enumerated classifications of em-ployees, claimed by the Company to be supervisors, who were includedunder the Board's original certification but who on motion of the Com-pany were thereafter excluded pursuant to the Third SupplementalDecision and Amendment to Certification."Two other issues, whollyunrelated to the primary issue, were raised by Oil Workers during thecourse of the reopened hearing.The first arose from the Oil Workersmotion to clarify generally the description of the certified unit so as torefer to the included employees as "production and maintenance" rathers The original certification enumerated 24 such classifications (see footnote 4)Sincethe date of the original hearing the titles of some of these classifications have been changed,others have been added, and the Oil Workers bas, disclaimed any interest in two (headdispatcher and carpentry foreman).The following tabulation -shows the classificationswhich were ipecifically in controversy at the reopened hearing and the number of admittedlynon-supervisory employees who work under each of them :Classification in controversyDepartmentNo of non-super.visory employeesunder directionof each allegedsupervisory em.ployeeStillmen---------------------------------------Cracking---------------------,-Stillmen---------------------------------------Topping------------------------Treaters--------------------------------------Treating-----------------------Dock Shift Foremen___________________________Dispatching and shipping -_____-Boiler House Shift Foremen___________________Engineermg---------------------Poly Plant Shift Foremen_____________________Gas -----------------------------Gas Plant Stabilizer Foremen_________________Gas -----------------------------Laboratory Shift Foremen----------------------Analytical Lab__________________Labor Subforemen___________________Engineering_____________________AsstMachinist Foremen ___-_________________Engineering_____________________Garage Night Foreman________________________Engineering_____________________Asst Boilermaker Foreman___________________Engineering_____________________AsstWelding Foreman_______________________Engineering_____________________Instrument Foreman__________________________Engineering_____________________Electrician Foreman_______________________Engineering_____-______________Painting Foreman-----------------------------Engineering_____________________Asst Pipe Fitter Foreman_____________________Engineering_____________________Construction Pipe Fitter Foreman____________Engineering_____________________General Clean-out Foreman___________________Cracking------------------------Insulator Foreman ----------------------------Engineering---------------------Yard Clerk and Material Checker_____________Stores ---------------------------Asst Loading Rack Foreman_________________Dispatching and shipping-_ _ _ _ _ _AsstHead Dispatcher________________________Dispatching and shipping_______Motor Testing Engineer_____________________Analytical Lab__________________Chemical Division Shift Foremen_____________Chemical Division______________Chemical Division Asst. Foremen___________Chemical Division______________5to8.10.9-4 or more.4 or more.10-5.18.8 to 18.7 to 14.7 to 920to2522-31.31.7 to 1025.2517.11.9.20 or more.10 or more.10 or more.12 or more.12 or more SHELL PETROLEUM CORPORATION321than "hourly' paid" employees.The second arose from the- Oil Work-ers request for the inclusion in the bargaining unit of the followingmonthly paid non-supervisory employees who are not now includedwithin the unit; cargo inspectors, ethyl blender, telephone systemsupervisor, escort clerks, inventory and order clerks, material checker,and material transfer clerk.The supervisory status of the classifications in controversy1.Functions, responsibility, authorityThe employees in the controverted group are considered by the Com-pany as occupying the lowest level of its supervisory hierarchy.Theyare in immediate and direct- charge of those employees who performthe physical production and maintenance operations of the refinery.Their compensation, which is at a monthly rate as distinguished fromthe hourly rate paid to production and maintenance employees gen-erally, is greater than the earnings of their subordinates.They at-tend supervisory conferences at.which they are instructed concerningforemanship, labor relations, and grievance procedure.They are all,classified by the Company as exempt from the provisions of the FairLabor Standards Act.'The employees in question direct the work of groups of employeesunder them ranging from approximately 4 to 31. In many instancesthey have under their supervision first-class craftsmen who in turnthemselves have helpers working with them.However, unlike, thefirst-class craftsmen, the employees in controversy do not, apart fromtheir supervisory functions, have any regularly assigned duties 1OOnly in cases of emergency or on other rare and special occasions arethey ever called upon to perform any manual operations.They areresponsible for the actions, discipline, and proper performance of thework of those whom they direct.They have authority to permit theirsubordinates to leave work because of illness or other personal emer-gency; to issue, passes permitting their subordinates to leave the re-finery premises during shift hours; to select employees to work onextra shifts or to select substitutes in the event of temporary absence ;and to sign "off duty" reports.The production shift foremen" are theUAccording to the undenied testimony of a Company witness, an inspection of the Com-pany's pay roll has been made by a representative of the Wages and Hours Division of theDopestment'of Labor and these classifications were not questionel following such examina-tion."For these reasons, and because the group in controversy is charged with much greaterresponsibility and authority than tbat,normally possessed by a skilled mechanic in relationto his helper, we think contrary to the contention made by the Oil Workers in its brief, thatno apposite analogy may be drawn between the relationship of this group to their sub-ordinates and that of skilled craftsmen to their helpers.11Stillmen, treaters, dock shift firemen, boilerhouse shift firemen, laboratory shift fore-men, assistant loading rack foreman, and chemical division shift foremen.587784-45-vol.56-=22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD'senior employees at the plant during the two shifts between the hourspresent at the entire refinery 12Although the employees in controversy have no control over hiringand do not as a'rule participate actively in promotions, which in actualpractice are almost invariably made on the basis of seniority, they havebeen vested by the Company with substantial authority relating to dis-charge and disciplinary action,-and have been instructed by the Com-pany concerning their right and duty to exercise such authority. Forcertain flagrant offenses, such as insubordination, they have beengranted effective power, which on a few occasions they have actuallyexercised theinselves, to discharge an employee.Moreover, the em-ployees in controversy not only possess the authority, but it is theirobligation, to make reports, and when necessary recommendations,with respect toyemployees under them concerning the latter's derelic-tions, their competency or incompetency to perform the work to whichthey are assigned, or-other characteristics which may be regarded assignificant in determining their current or future employee status.The record shows that such reports and recommendations are accord-ed effective weight.Documentary evidence taken from the Company'srecords discloses a number, of instances where employees have beendischarged, demoted, or disciplined upon the basis of reports or recom-mendations made by members of the group in controversy 13Concerning the functions, duties, and responsibilities of employeesin the disputed categories, we found in our Third SupplementalDecision on the basis of the record made at the original hearing, thatall of these employees are engaged exclusively in supervisoryfunctions . . . ; that they are -authorized to make redoinmen-dations concerning the discharge and discipline of those underthem, and that their recommendations are accorded effective-weight.Although they do not perform major supervisory duties,it plainly appears that the authority and responsibility vested bythe Company in these employees sufficiently meets the test nownormally applied by the Board in determining the status ofemployees who are to be excluded from the appropriate unit.The record-made at the reopened hearing fully confirms the correctness of this finding."Although higher supervisors are subject to call during the night shifts in the event ofemergency,it appearsthat theyare rarely called,'3Among those whose,reports were shown to have resulted in discharge or disciplinaryaction were employees in the following disputed classificationsstillmen,the laboratoryshift foremen,the garage night foreman,the assistant welding foreman,and the motortesting engineer. SHELL PETROLEUM CORPORATION'-3232: History of collective bargaining in,the petroleum refining industrywith respect to the classifications in controversyThe Oil Workers urges that even-though the categories in contro-versy be regarded as having supervisory characteristics, their inclusionin the unit is nevertheless warranted on the basis of the history of col-lective bargaining at the Company's plant and in the petroleum re-fining industry generally.As to the history of bargaining in the Company's plant, it appearsthat except for the period ' of 1934-1936 when the Oil Workers wasrecognized for its members only and bargaining with the Company,was conducted through a Workmen's Committee elected by the em-ployees at large including some of those now in controversy, the Com-pany has never recognized any bargaining representative for the groupin controversy.Since 1936 the Company has consistently adhered toits present position that these employees should be excluded from theunit, and the issue as to their supervisory status has continually been abone of contention between the parties.Thus, the history of bargain-ing at the plant, even if relevant, must be regarded as indecisive.Trade union organization and collective bargaining in the industryas a whole, outside the California area, has a history of relativelyrecent origin, extending in its present form only from about 1934. In1900 the American Federation of Labor chartered -all InternationalBrotherhood of Oil and Gas Field Workers, which disbanded in 1906.In 1917 International Brotherhood of Oil Field, Gas Well, arid Re-fineryWorkers of America was organized, and was chartered by theAmerican Federation of Labor in 1918.The organizational move-ment during this period reached its peak about 1920 or 1921,but there-after declined almost to extinction excepting for the California organi-zation which remained intact.Organization during this earlier periodoutside of California, according to the testimony of the Oil WorkersInternational president, was limited entirely to non-supervisory em-ployees.About 1933, active organization throughout the petroleumindustry was revived.The first collective bargaining contracts there-after' were executed about 1934.By 1937 the Oil Workers Interna-tional held agreements with about 72 compi nies:14In support of its position that the practice of collective bargainingin the industry establishes that employees performing the same orsubstantially the same functions as the employees in controversy cus-tomarily are included within bargaining units, the Oil Workers intro-duced some 20 contracts with various refineries, dated since 1934."SeeHandbook of American Trade-Unions,1936 Edition, Bulletin No 618, pp. 00-61;How Collective BargainingWorks,The Twentieth Century Fund,1942, pp 946-8;MonthlyLabor Review,February 1037, p 49. The testimony of O. A Knight, president of the Inter-national Union,was to the same effect. 324DECISIONS OF NATIONAL'I.ABORRELATIONS BOARDThese contracts were stated to be characteristic of contracts' through--out the oil refining industry.The Company, on the other hand, intro-duced some 10 questionnaires which it had submitted to the manage-ments of other refineries in the Gulf Coast area. In general no effortwas made to set apart any of the particular job classifications in con-troversy as having a special history or characteristics distinguishablefrom the others.On the contrary, the Oil Workers in its developmentof this issue,and in its argument treated all supervisors in controversyas a class having substantially the same supervisory attributes andbeing subject to the same customs and practice in collective bargaining.The contracts and other evidence in the record serve to negate theOilWorkers' contention that there is an 'established and uniformpractice to include in bargaining units minor supervisory employeesof the kind here in question.Except for the classifications of Stillmanand treater which in substantially all 'instances appear to be included,"5there appears to 'be considerable variance in practice with respect tothe inclusion or exclusion of job titles the same as or similar to thosein controversy here.In some instances employees having titles likethose in controversy have been included under contracts, but in many'other instances the contrary has been true"In such instances where one or more similar, categories have beenincluded, it has not been persuasively demonstrated that the employeesin such categories are vested with and exercise the sane degree ofsupervisory authority' as is exercised by the supervisors involved inthe instant case.There is considerable variation in the size of therefineries, in the number of persons employed therein, and in the re-fining processes and equipment, which are used.The record showsthat job titles are not standardized but differ widely from plant toplant, and, accordingly, are not always descriptive throughout theis In,a recent case the Board excluded stillmen as supervisory employees.Matter of TheTexas Company,53 N L R B 113016This is shown expressly or by implication from certain of the contracts which are inevidence.For example, the contract covering the Ingleside refinery of Humble Oil Companyexcludesshift foremen. In other contracts there is merely a general exclusion of supervisoryemployees, and in one such,contract supervisors are defined as employees who can hire, dis-charge, or discipline employees.With respect to another contract which in general termsexcludes supervisory employees, a representative of the Oil Workers testified that a number ofminor supeivisors were within the unit, but admitted that certain shift foremen, craft fore-men, and theassistant head dispatcher were excludedThe Oil Workers relied strongly uponits contract with Shell which covers employees, at Shell's refineries at Wilmington, Domin-guez, and Martinez, California.The unit at those refineries was established by the Boardand excluded "supervisory employees having the power to hire and discharge" (See 7N: L. R. B. 4174 9 N L. It. B 408). It 'appears from this contract and the testimony ofKnight, the Oil Workers International president, that a large number of. job classificationssimilar to those in controyersy, including stillmen and treaters, are included.Yet, thecontract and Knight's testimony also indicate that several other classifications similar tothose in controversy, such as certain craft foremen and assistant craft foremen, are not in-cluded.Finally, in the questionnaires submitted by-the Company to other refineries, it isshown that, although in substantially all instances stillmen and treaters are within theunit, in mostinstancesother classifications, such as craft-foremen and assistant foremen,are excluded. SHELL PETROLEUM CORPORATION325industry of the actual job duties.There are important variationsfrom plant to plant in the work performed, the number of persons, ifany, who are subordinate to the persons so classified, and the extent, ifnt all, to which .the latter have been delegated managerial ,powers over,their subordinates.`Although, as observed above, the job titles of stillman and treaterappear usually to be included under collective bargaining contracts,these titles at different refineries appear to be subject to like diver-gences in functions, duties, responsibilities, and authority, thus mak-ing any direct comparison on the basis of job titles alone inexact, ifnot misleading.While several union representatives testified gen-erally to the effect that the duties and authority of stillmen and treat-ers, as well as other classifications here involved, are essentially thesame throughout the industry, their testimony was largely in terms ofgeneral opinion.When particularized on cross-examination, theirtestimony revealed that there are, in fact, considerable variations from,plant to plant in the duties,, responsibilities, authority, and often inthe titles themselves, of persons generally referred to by the Oil Work-ers as stillmen and treaters.That such variations do in fact exist wasmade even more apparent by the testimony of union members fromother refineries who were called to testify specifically concerning theduties of stillmen and treaters in other refineries l7At many refiner-ies stillmen and treaters do not appear to possess-any supervisory au-thority; in no refinery with respect to which specific evidence wasadduced as to their authority does the record disclose that they arevested with the sauce degree of supervisory authority as stillmen andtreaters in the instant case.Upon the entire record in the case, we are of the opinion, and we find,that to include the supervisory employees here involved in the bargain-ing unit would do violence to our general rule, and that such inclu-sion may not properly be supported on the basis of the "historical bar-gaining" exception which we are urged by the Oil Workers to invoke.17 For example, at the refinery involved in the instant case, stillmen have from 5 to 10subordinates variously classified as "junior stilimen," "operators," and "helpers "Treatershave about 9 subordinates. Stillmen and treaters do not have any regularly assigned duties,apart from supervision, and except in unusual circumstances, do not themselves physicallyassist in the-operation of the units under their chargeLike the other supervisory employeeshere in controversy, they are regarded as shift foremen, and during the 2 night shifts aresubject to no direct supervision.Corbin, a Stillman at the' Irouston refinery of anothercompany, testified that stillinen at that refinery have only 3 subordinates and that treatershave no regular subordinates.Brown, a Stillman at a Port Arthur refinery, testified thatstillmen there have about 3 suboidinatesA treater at another Port Arthur refinery testi-fied that he had 3 subordinates and that the treaters were supervised by zone shift foremen,who are excluded from the unit at that refinery. Certain contracts offered by the Oil Wo' kersin support of its position make no reference in the job classification of "Stillman" but docover the classification of "operator" which,' according to the testimony of a union repre-sentative, is synonymous with StillmanAt the Company's refinery here involved the classi-fication of operator, as well as junior Stillman, is below that of StillmanOperators andjunior stillmen, who are concededly within the unit, ace in charge of individual units, andthey in turn have helpers under them.- 326DECISIONSOF NATIONALLABOR RELATIONS BOARDThe history of trade union organization in the industry, itself of rela-tively'recent origin, fails to show a long practice, antedating the Na-tional Labor Relations Act and reflecting general acceptance and ac-commodation by employers, of including supervisory employees undercollective bargaining contracts.Many of the supervisors whose in-clusion is sought are identified with crafts which are not confined to.the petroleum refining industry.With respect to them, as well'as to.the other supervisory employees here involved, including stillmenand treaters, whose titles indicate that they are indigenous to the pe-troleum refining industry, the record fails to establish a uniform prac-tice recognized throughout the industry, of including such employeesin bargaining units where, as here, their duties, responsibilities, andauthority are essentially supervisory in character.All these areamong the relevant circumstances here present which lead us to con-clude, contrary to the contention of the Oil Workers, that this casemay not be considered as falling within the restricted application ofthe asserted ei3.ConclusionIn support of its motion for a further hearing and to set asidethe Third Supplemental Decision, the Oil Workers alleged that the .evidence at such hearing would support a determination (a) thatthe group in controversy were not in fact super-visory employees, and(b) that in any, event their inclusion in the bargaining unit was,warranted on the basis of bargaining history.As found above, theOilWorkers has failed to sustain its allegations on either count.We shall consequently deny its motion. In doing so, we believe weshould emphasize, lest there be any misunderstanding, that 'the ex-clusion of the job classifications of stillm' en, treaters, and others herein controversy, is not necessarily determinative of the status of simi-lar classifications at other refineries, nor is it intended to disrupt any,rights which employees in such classifications, even where shown tobe supervisory, may have obtained under collective agreements.Asindicated above, we recognize that a wide variance exists throughoutthe industry in functions, responsibility, and authority among em-ployees holding similarly titled job classifications.Our holding in1$ SeeMatter of Maryland Drydock Company,49 N. L. R B. 733, where the majority ofthe Board stated .We recognize' that the practice of various craft unions notably in the printing andmaritime trades, has been to *Omit foremen to membership and to include them undercollective agreements.This p,actice arose long before the adoption of the NationalLabor Relations Act and cperates quite independently of the sanction of its provi-sions+CfMatter of W. F. Hall Printing Company,51 N. L R B 640;Matter of Jones & LaughlinSt-elCorp., 54 N. L. R. B 679;Matter of Proximity Manufacturing Company,54 N. L. It. B.1179. SHELL PETROLEUM CORPORATION327this case is, based upon our finding that at the refinery, here involvedeach member of the group in controversy possesses supervisory char-acteristics to a sufficient extent to warrant his exclusion from thebargaining unit.Whether employees having like titles 'at other 're-fineries are likewise to be regarded as supervisory must necessarilydepend upon the facts of each given case.The motion to clarify the description of the unitClaiming that this would more clearly define` the exact compositionof the unit, the Oil Workers requests that the Board certificationbe rephrased so as to change the expression "hourly paid employees"to "maintenance and production employees."The Company opposesthis- descriptive change, arguing that, with the exception of certainmonthly paid employees who are now concededly part of the unit,the basis of pay accurately divides inclusions and, exclusions. - It pointsout that under its current contract with the Oil Workers, it is power-less to change hourly paid 'classifications to monthly paid classifica-tions.The present bargaining unit contains numerous fringe groupswhose status as "production and maintenance" employees may be opento question.A redefinition such as is sought by the Oil Workerswithout specific reference to such fringe groups whose status underthe present definition is clear to the parties, would tend more to con-fuse than to clarify.For this reason and in view of the fact that thepresent unit description has for many years been regarded as ade-quate, and has led neither to confusion nor abuse, we see no occasionat'this time to redefine the unit as requested.We shall consequentlydeny the said motion of the Oil Workers.The request for the inclusion of 'additional employeesThe Oil Workers in its motion made at the reopened hearingrequested the inclusion in the unit of the following additionalmonthly paid' employees all of whom are concededly non-supervisoryemployees : 19.Cargo inspectors.There are ordinarily four such employees in thedispatching and shipping department.The Company would excludethese employees on the ground that they have historically been outsidethe unit as monthly paid employees, and on the ground that their dutiesare of such a nature that their interests are not related to those of theemployees within the' unit.The cargo inspectors are under the direct19 It appealing that at and prior to the hearing, the Oil workers 'requested and the Com-pany dec:ined to recognize the Oil workers as collective bargaining representative for theseemployees,we find that a question affecting commerce has arisen concerning the representa-tion of these employees of the Company within the meaning of Section 9 (c) and Section2 (6) and(7) of,the Act. 328DECISIONS OF NATIONAL LABOR, RELATIONS BOARDsupervision. of the assistant department head.They inspect the quan-tity and quality of products loaded on tankers and barges.Theirinformation as to the nature of the products shipped and the time ofShipment is confidential but they have 'no other confidential, duties.They approve the lines which are used in the loading process and thesuitability of the compartments into which the products can be loadedwithout risk of contamination.They give final approval of cargoesfor shipment, and before so doing must check the final laboratoryanalysis-of the product.They prepare and distribute the marine doe-uments, such as bills of lading, which cover each shipment.They alsoprepare reports for the government concerning marine operations atthe refinery.They are at times sent to other refineries in connectionwith the loading or delivery of the Company's products.20The ethyl blender.The Company would exclude the ethyl-blenderon the ground that his monthly paid position has always been outsidethe unit and on the ground that he is a highly skilled employee whouses confidential formulae in his work.This position was not in exist-ence at the time of the original hearing.The ethyl blender calculatesthe lead inhibitor and dye required for various aviation and motorgasoline blends; injects these ingredients into a circulating system usedfor finished blending; unloads tank cars of tetra-ethyl lead; handlesorders for dye and lead; maintains -office records for the leading anddyeing operation; determines whether the field line-up is proper forblending transfers; and maintains the blending equipment at threeblending plants.He has one helper.There are no technical educa-tional requirements for the position.The person who at present holdsthis position, is a union member.The telephone system supervisorhas no regular subordinates, al-though on infrequent occasions he supervises one or more electriciansand helpers who are assigned to him.He maintains the automatictelephone switchboard, telephone lines, cables and instruments ; per-forms preventive maintenance work on the entire telephone system;and installs telephone instruments and orders all materials necessaryto keep the system in working order.Although this classification wasnot in existence at the time of the original hearing, there is evidencethat at that time an employee engaged in similar functions was carriedon the pay roll as an electrician at an hourly rate.The escort clerks.These two employees, who are women, are the onlynon-militarized employees in the plant-protection force for whom theOil `Yorkers is recognized by the Company as bargaining representa-tive.The Company would exclude them on the ground that theyperform confidential duties.' They accompany new employees, visitors,contractors, and vehicles driving equipment and supplies to their des-20 The Oil Workers showed that two of the four cargo inspectors are members. SHELL PETROLEUM CORPORATION329tination within the refinery.They take fingerprints and photographs,and-prepare badges, for new employees and contractors and their em=ployees.They maintain records of badges and passes issued, investi-gation' files v to contractors, and- reports in connection with plant-'protection.They act as clerks to the Chief of Police in maintainingand preparing various reports.According to the Company's jobdescription, "the greater part of the job is routine."The Companyindicated in its brief that it "has no objection to the Board's determin- "ing the'propriety of their inclusion at this time."Inventory clerk, order clerk, material checker, and material transferclerk.These four employees are under the supervision of the yardclerk and material checker.The Company would exclude them on theground that they are monthly paid clerical employees who are' ex-eluded under the Board's original certification.The inventory clerk,studies past, and estimates future, material requirements; preparesorder and delivery schedules and statistical reports on critical mate-rials; and reviews the quantity of warehouse stock, verifying bookbalances with actual stock on hand.The order clerk is responsiblefor maintaining a sufficient supply of materials.He analyses stockon hand, reorders materials as they are required, prepares order cards,checks stock requisitions for correctness, and checks material requestsfrom other departments.The material checker (receiving clerk)checks in all material received at the warehouse; distributes materialto their proper place in the refinery; prepares out-bound shipments;and issues bills of lading in accordance with shipping instructions.The material transfer clerk keeps records of all material issued by theStores Department and performs miscellaneous clerical work.Al-though the jobs of these employees were in existence at the time of theoriginal hearing they were excluded from the unit as monthly paidclerical employees:-With respect to the inventory clerk, order clerk, material checker,and material transfer clerk, referred to just above, we find that theseemployees fall essentially into the category of clerical employees.Since clerical employees are generally excluded from the existing unit,and no special reason appears to warrant an exception with respect tothese particular clerical employees, we find no basis for including themin the unit.With respect to the remaining employees named, in this section, itappears that, although they are monthly paid employees, they, unlikethe other employees in the presently excluded categories, are neithersupervisor, clerical, nor technical employees.While some of themappear to exercise confidential duties in connection with refinery opera-tions, these duties do not relate to labor relations nor are they otherwiseof such a character to warrant their exclusion from the bargainingunit.Together, the cargo inspector, the ethyl blender, the telephone 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystem supervisor, and the escort clerks -comprise a residuary' group of.employees whose interests appear to be more closely aligned to those ofthe production and maintenance employees, whom the unit is intendedgenerally to-embrace, than to clerical and technical employees, the prin-cipal classes excluded from the unit.Under all the circumstances weare of the opinion that, should they so desire, this group of employeesmay appropriately form part of the existing unit.Accordingly, and for the purpose of determining the desires of theemployees in the affected group, we shall direct that an election bysecret ballot be held among the cargo inspectors, the ethyl blender, thetelephone system supervisor, and the escort clerks, employed by theCompany at -its Deer Park Refinery, Houston, Texas, who,were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction, to determine whether or not they desireto be represented by Oil Workers International Union, Local 367.If a majority of the employees in this group vote for the Oil Workersthey will thereby have indicated their desire to constitute part of theappropriate bargaining unit now represented by the Oil Workers, and,in such event we shall direct that they be added to that unit and thatthey may be bargained for by the Oil Workers as part of that unit.ORDERIT IS HEREI8Y ORDERED that the motion of Oil Workers International-Union, Local 367, to set aside the Third Supplement Decision andAmendipent to Certification, and to restore the original certification,be, and it hereby is, denied.THIRD DIRECTION OF ELECTIONBy virtue of and,pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representatives for the purposes of collective bargaining with Shell PetroleumCorporation (now Shell Oil Company, Incorporated), Deer Park Re-finery, Houston, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date--of this Direction, under the direction'and supervision of the RegionalDirector for. the Sixteenth Region, acting in this matter as agent for-the National Labor Relations Board, and, subject to Article III, Sec--tfons 10 and 11, of said Rules and Regulations, among the cargo in--spectors, the ethyl -blender, the telephone system supervisor, and the SHELL PETROLEUM CORPORATION331escort clerks, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not, work during said pay-roll period because they were,ill or onvacation 'or temporarily laid off, and including employees in thearmed forces, of the United- States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause, and have not, been rehired or reinstatedprior to the date of the election, to determine whether or not they^de'sire to be represented by Oil Workers International Union, Local367, for the purposes of collective bargaining.-